Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed October 7, 2022.
Claims 46-66, 68, and 69 are currently pending and are under examination.
Benefit of priority is to September 13, 2016.

Withdrawal of Objections and Rejections:
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn. 
The rejection of Claim(s) 67 and 70 under 35 U.S.C. 102a1 as being anticipated by Chalasani (IDS; US 2011/0059502) is withdrawn due to cancellation of the claims.

Maintenance of Rejections:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 appears to provide two separate guide RNAs. Claim 46 “a” is drawn to nuclease deficient RNA guided DNA endonuclease, which is taken to be a joining of the gRNA with the endonuclease because the gRNA is guiding the endonuclease; and Claim 46 ”b” is drawn to gRNA comprising PBS sequence. For examination purposes, Claim 46 is taken to be a single gRNA having PBS sequences and attached to the endonuclease to guide the endonuclease.

Applicants believe that one of ordinary skill in the art, particularly in view of their specification, would know that “RNA guided” is an adjective used to describe the DNA endonuclease, that is, an endonuclease capable of binding to a gRNA. In response, using limitations of the dependent claims, dCas9 is a DNA endonuclease. When complexed to the dCas9, a gRNA will guide the dCas9 to the gRNA targeted DNA sequence.  Thus, the dCas9 becomes an RNA guided DNA endonuclease when it is complexed to the gRNA.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-51, 54, 55, 57, 58, and 60-66, 68, and 69 is/are rejected under 35 U.S.C. 103 as being obvious over the combined teachings of:
 Cheng et al. (IDS; January 15, 2016; Casilio: a versatile CRISPR-Cas9-pumilio hybrid for gene regulation and genomic labeling. Cell Research. 26: 254-257) and 
Chalasani (IDS; US 2011/0059502).
The applied reference of Cheng et al. comprises common (all) inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Cheng et al. teach the Casilio system consisting of a dCas9 (Claim 46 “a”, drawn to nuclease deficient RNA guided DNA endonuclease; Claim 49), an sgRNA appended with one or more PUF binding sites (sgRNA-PBS; Claim 46”b”, drawn to gRNA comprising PBS sequence; Claim 47) and an effector fused with a PUF domain, wherein the sgRNA-PBS specifies both DNA binding via its spacer sequence and effector recruitment via the binding of the PUF domain-effector fusion to the PBS sequences (page 254, para. 1, last 2 sentences), wherein the sgRNA comprises up to 47 copies of PBS (page 254, left Col, para. 2, line 4; Claim 60), wherein the sgRNA was targeted to transcriptional activation sites of Tet0:tdTomator  (PUFa-VP16; page 254, right col., para, 2 and 3) and the promoter  and enhancers of OCT4 (CB-PHAT-PUFa; page 256, para bridging the left and right cols; Claim 50), wherein the PBS comprises UGUAUGUA (Fig. 1A, lower table under “Binding Sequence”), which is SEQ ID NO:1 (Claim 61), wherein the PUF domain is PUFa, PUFb, PUFc or PUFw (Fig. 1A, lower table under “Simplified”; Claims 62, 63).  The Casilio system was expressed in mammalian cell HEK293T (Claim 64) and therefore the Streptococcus derived dCas9 had to have an NLS sequence or it could not enter the nucleus of the cell (Claim 48).
Cheng et al. do not teach demethylase or methylase effector domains fused to the PUF domain (Claim 46 “c”, drawn to a PUF domain linked to a demethylation domain or a methylation domain; Claims 51-59).
Chalasani teach novel fusion proteins comprising a first domain that binds to RNA that is pumilio encoded by a pumilio encoding nucleotide sequence ([0007]) and a second domain comprising methylase activity that transfers a methyl group to DNA, cytosine, or adenine or comprises a domain having demethylase activity ([0010]. 
The methyltransferase is from Enzyme Classification EC 2.1.1, and especially EC 2.1.1.37 ([0075]) which is DNA (cytosine-5-) methyltransferase. See also that the DNA methylase is DNMT1 which acts as a CpG methylase ([0073] at line 15; [0077]; Claim 57, 58).  
Chalasani appears to limit the demethylase is an enzyme that removes methyl groups from protein substrates, such as a histone demethylase such as LSD1, PAD 14, and JumonjiC which remove methyl groups from lysines in histone proteins, from EC 1.14.11.27  ([0076]). Yet at [0078], Chalasani teaches that assays for methylase or demethylase activity can be performed using techniques and procedures known in the art. For example, methylase activity of a second domain can be assayed by performing DNA or RNA methylation reactions under appropriate conditions for the novel fusion protein, followed by restriction endonuclease digestion of the methylated nucleic acid and non-methylated control nucleic acid to determine if the nucleic acid was protected from cleavage. Demethylase activity can be assayed using a similar technique, where increased cleavage of previously methylated nucleic acid may be the expected result (Claim 51). Assay results can be visualized using common methods, such as separation of cleaved or uncleaved nucleic acids by size using electrophoretic techniques, for example. The term "appropriate conditions" as used herein refers to assay conditions such as salt, buffer, temperature and/or nucleotide sequence conditions necessary to allow partial or full functionality of the second or activity domain (e.g., methylase or demethylase activity domain), for example. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute a methylase or demethylase effector domain fused to a PUF domain in the Casilio system taught by Cheng et al. because Cheng et al. teach to include any effector domain useful for gene regulation and genomic labeling fused with a PUF domain and Chalasani et al. teach fusion proteins comprising a first domain that binds to RNA that is pumilio and a second domain comprising methylase activity that transfers a methyl group to DNA/cytosine such as is DNA (cytosine-5-) methyltransferase or DNA methylase that is is DNMT1 which acts as a CpG methylase or the second domain comprises a domain having demethylase activity of previously methylated nucleic acid are useful for methylating and demethylating CpG regions of DNA (Claim 46 “c”, drawn to a PUF domain linked to a demethylation domain or a methylation domain; Claim 66, Claim 68, 69, Claim 65).  
It would have been further obvious for the gRNA comprising PBS sequence to target hypermethylated CpG sequences for demethylation thereof because Chalasani teach that methylase activity of a second domain that is DNMT1 on CpG sequences can be assayed by performing DNA or RNA methylation reactions under appropriate conditions for the novel fusion protein and therefore demethylase activity can be assayed using a similar technique, where increased cleavage of previously methylated nucleic acid may be the expected result (Claims 54, 55)


Claim(s) 52, 53, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
 Cheng et al. (IDS; January 15, 2016; Casilio: a versatile CRISPR-Cas9-pumilio hybrid for gene regulation and genomic labeling. Cell Research. 26: 254-257) and 
Chalasani (IDS; US 2011/0059502)
as applied to Claims 46, 51, 57, and 58 above, and further in view of:
Williams et al. (2012; DNA methylation: TET proteins -guardians of CpG islands? EMBO Reports. 13(1): 28-25).
Williams et al. teach that there are three enzymatically active mammalian DNMTs: DNMT3A, DNMT3B, and DNMT1 that establish DNA methylation patterns by targeting unmethylated CpG sites. (page 28, right col., line 2+) via transferring methyl groups to cytosine to generate 5-methyl-cytosine (5mC; left col, 6 lines from the bottom). TET proteins TET1, TET2, and TET3 bind CpG and convert 5mD into 5hmC (page 29, right col., para. 1).
It would have been further obvious to substitute the DNMT3A for the DNMT1 effector domain in the PUF fusion because Williams et al. teach that these DNMTs are functional equivalents and act on CpG sites (Claim 59). 
It would have been further obvious to substitute the the TET demethylases for the demethylase effector domain in the PUF fusion because Williams et al. teach that these TET demethylases are functional equivalents and act on CpG sites (Claims 52, 53).

Applicants urge that Cheng et al. is not prior art due to the exceptions of 35 USC 102(b)(2)(A).  As noted above, if Applicants wish to utilize this exception, then:
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A).
MPEP 2155.01 Showing That the Disclosure Was Made by the Inventor or a Joint Inventor [Editor Note: This MPEP section is only applicable to applications subject to examination under the first inventor to file (FITF) provisions of the AIA  as set forth in 35 U.S.C. 100 (note). See MPEP § 2159 et seq. to determine whether an application is subject to examination under the FITF provisions, and MPEP § 2131-MPEP § 2138 for examination of applications subject to pre-AIA  35 U.S.C. 102.]
AIA  35 U.S.C. 102(b)(1)(A) provides that a grace period disclosure shall not be prior art to a claimed invention under AIA  35 U.S.C. 102(a)(1) if the disclosure was made by the inventor or a joint inventor. An applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a) (an affidavit or declaration of attribution). See In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) and MPEP § 718. Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982)

	Cheng et al. comprises 8 authors, of which 3 of the authors are the inventors of this application for patent. The inventors must show attribution. The inventors must provide a Katz declaration under 37 CFR 1.130(a) showing that the disclosure of Cheng et al. is the inventor's work, and not the work of the any of the remaining 5 authors.  


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 46-56 and 60-66, 68, and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10, 12, 14-19, 21, 23, 25, 27, and 114-117 of copending Application No. 16/333,137. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant Claims are drawn to composition comprising a to nuclease deficient RNA guided DNA endonuclease; an sgRNA appended with one or more PUF binding sites (sgRNA-PBS); and a PUF domain linked to a demethylation domain or a methylation domain while the claims of ‘137 are drawn to a demethylation complex comprising nuclease deficient RNA guided DNA endonuclease; an sgRNA appended with one or more PUF binding sites (sgRNA-PBS); and a PUF domain linked to a demethylation domain  that is a TET demethylation domain. Therefore, the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants wish that this provisional rejection be held in abeyance until allowable subject matter is indicated.

New Rejection necessitated by cancelation of Claim 67.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 68 and 69 depend from cancelled Claim 67, rendering the claims indefinite. For examination purposes, the previous limitations of Claim 67 were incorporated into Claims 68 and 69.




Claim 56 would be allowable if 1) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and 2) a terminal disclaimer is filed to overcome the ODP rejection.

Reiteration: After much search and consideration of the prior art, the Examiner has not been able to find prior art in which a demethylase such as TET domain proteins are associated with or have a nexus with human mutL homolog 1 (hMLH1), such that it would be obvious to direct a gRNA comprising PBS with a bound PUF-demethylase fusion protein.  While the hMLH1 is known to be hyper-methylated in some forms of cancer (see Deng et al.(IDS)), for example, the Examiner finds no obvious reason that one would provide a demethylase to the hMLH1 gene to demethylate the gene. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656